Executive – Non Qualified Stock Option Award Agreement


OPTION NO.: %%OPTION_NUMBER%-%


ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN


COVER SHEET TO
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


Rosetta Stone Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its Class B Common Stock, $.00005 par value (the
“Stock”), to the optionee named below (the “Option”). The terms and conditions
of the Option are set forth in the Nonqualified Stock Option Award Agreement and
in the Rosetta Stone Inc. 2009 Omnibus Incentive Plan (the “Plan”).


Grant Date: %%OPTION_DATE%-%
Name of Optionee: %%FIRST_NAME%-% %%LAST_NAME%-%
Optionee’s Employee Identification Number: %%EMPLOYEE_IDENTIFIER%-%
Number of Shares Covered by Option: %%TOTAL_SHARES_GRANTED%-%
Option Price per Share: $%%OPTION_PRICE%-%
Vesting Start Date: %%VEST_BASE_DATE%-%


Executive understands and agrees that this Non-Qualified Stock Option Award is
granted subject to and in accordance with the terms of the Rosetta Stone, Inc.
%%EQUITY_PLAN%-% (the "Plan"). Executive further agrees to be bound by the terms
of the Plan and the terms of the Non-Qualified Stock Option Award as set forth
in the Non-Qualified Stock Option Agreement and any Addenda to such
Non-Qualified Stock Option Agreement. A copy of the Plan is available on
www.Etrade.com.


Nothing in this Notice or in the Non-Qualified Stock Option Agreement or in the
Plan shall confer upon Executive any right to continue in service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company (or any Affiliate employing or retaining Executive) or of
Executive, which rights are hereby expressly reserved by each, to terminate
Executive's Service at any time for any reason, with or without cause.
Definitions. All capitalized terms in this Cover Sheet shall have the meaning
assigned to them in this Cover Sheet or in the Non-Qualified Stock Option
Agreement.
ROSETTA STONE INC.







--------------------------------------------------------------------------------







ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN AS AMENDED

NONQUALIFIED STOCK OPTION AWARD AGREEMENT
This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) and the Cover
Sheet to which this Agreement is attached (the “Cover Sheet”) are entered into
between Rosetta Stone Inc., a Delaware corporation (the “Company”), and Optionee
(as that term is defined in the Cover Sheet). The Board of Directors of the
Company has adopted, and the stockholders of the Company have approved, the
Rosetta Stone Inc. 2009 Omnibus Incentive Plan, as amended (the “Plan”), the
terms of which are incorporated by reference herein in their entirety. Any term
used in this Agreement that is not specifically defined herein shall have the
meaning specified in the Plan.
IT IS AGREED:
1.Grant of Option. Subject to the terms of the Plan, this Agreement and the
Cover Sheet, on the Grant Date set forth on the Cover Sheet (the “Grant Date”),
the Company granted to Optionee an option (the “Option”) to purchase that number
of shares of the Company’s common stock, $.00005 par value (the “Stock”), at the
Option Price per Share of Stock set forth on the Cover Sheet (the “Option
Price”), subject to adjustment as provided in the Plan.
2.    Type of Option. The Option is a nonqualified stock option which is not
intended to be governed by section 422 of the Code and will be interpreted
accordingly.
3.    Optionee’s Agreement. In accepting the Option, Optionee accepts and agrees
to be bound by all the terms and conditions of the Plan which pertain to
nonqualified stock options granted under the Plan.
4.    Vesting of Option. Subject to the provisions of the Plan and the provision
of this Agreement (including the requirement in Section 6 that Optionee continue
to be employed by the Company or a Subsidiary Corporation on the dates set forth
below), the Option will vest and become exercisable in accordance with the
following terms:
(a)    on the second anniversary of the Vesting Start Date (as set forth on the
Cover Sheet), the Option will vest with respect to one hundred percent (100%)of
the total number of shares of the Stock subject to the Option as set forth on
the Cover Sheet (the “Option Shares”);


2

--------------------------------------------------------------------------------





(b)    If the Optionee’s employment terminates as a result of the Optionee’s
involuntary termination not-for-Cause or Good Reason, any portion of the Option
that is vested as of the date of such termination of employment will remain
exercisable until the earlier of (i) the date that is sixty (60) days following
the date of such termination of the Optionee’s employment or (ii) the Option
General Expiration Date. In the event of such a termination of employment, the
portion, if any, of the Option that is unvested as of the date of such
termination will immediately vest and become exercisable in an amount equal to
(A) the product obtained by multiplying (x) the total number of Option Shares
granted under this Agreement by (y) a fraction, the numerator of which is the
number of days in the period beginning on the Grant Date and ending on the date
of such termination of Employment, and the denominator of which is the number of
days in the period beginning on the Grant Date and ending on the fourth
anniversary of the Grant Date, minus (B) the number of Option Shares that have
vested pursuant to the vesting schedule set forth in Section 4(a) above as of
the date of termination; and the portion of the Option that becomes so vested in
accordance with this sentence will thereafter remain exercisable for the period
of time set forth above in this Section 4(b). Any portion of the Option that
does not vest after application of the preceding sentence will be immediately
forfeited upon the date of such termination without any payment or consideration
due by the Company; and
(c)    to the extent not exercised, installments of vested Option Shares shall
be cumulative and may be exercised in whole or in part.
5.    Manner of Exercise.
(a)    To the extent that the Option is vested and exercisable in accordance
with Section 4 of this Agreement, the Option may be exercised by Optionee at any
time, or from time to time, in whole or in part, on or prior to the termination
of the Option (as set forth in Section 6 of this Agreement) upon payment of the
Option Price for the Option Shares to be acquired in accordance with the terms
and conditions of this Agreement and the Plan.
(b)    If Optionee is entitled to exercise the vested and exercisable portion of
the Option, and wishes to do so, in whole or part, Optionee shall (i) deliver to
the Company a fully completed and executed notice of exercise, in such form as
may be designated by the Company in its sole discretion, specifying the exercise
date and the number of Option Shares to be purchased pursuant to such exercise
and (ii) remit to the Company in a form satisfactory to the Company, in its sole
discretion, the Option Price for the Option Shares to be acquired on exercise of
the Option, plus an amount sufficient to satisfy any withholding tax obligations
of the Company that arise in connection with such exercise (as determined by the
Company) in accordance with the provisions of the Plan.
(c)    The Company’s obligation to deliver shares of the Stock to Optionee under
this Agreement is subject to and conditioned upon Optionee satisfying all tax
obligations


3

--------------------------------------------------------------------------------





associated with Optionee’s receipt, holding and exercise of the Option. Unless
otherwise approved by the Committee, all such tax obligations shall be payable
in accordance with the provisions of the Plan.
(d)    The Company and its Affiliates and subsidiaries, as applicable, shall be
entitled to deduct from any compensation otherwise due to Optionee the amount
necessary to satisfy all such taxes.
(e)    Upon full payment of the Option Price and satisfaction of all applicable
tax obligations, and subject to the applicable terms and conditions of the Plan
and the terms and conditions of this Agreement, the Company shall cause
certificates for the shares purchased hereunder to be delivered to Optionee or
cause an uncertificated book-entry representing such shares to be made in the
name of Optionee.
6.    Termination of Option. Unless the Option terminates earlier as provided in
this Section 6 the Option shall terminate and become null and void at the close
of business at the Company’s principal business office on the day before the
date of the tenth anniversary of the Grant Date (the “Option General Expiration
Date”). If Optionee ceases to be an employee of the Company or any Subsidiary
Corporation for any reason, except as provided in Section 4(b) above, the Option
shall not continue to vest after such cessation of service as an employee of the
Company or Subsidiary Corporation.
(a)    If Optionee ceases to be an employee of the Company or any Subsidiary
Corporation due to death or Disability, (i) the portion of the Option that was
exercisable on the date of such cessation shall remain exercisable for, and
shall otherwise terminate and become null and void at the close of business at
the Company’s principal business office on the day that is six (6) months after
the date of such death or Disability, but in no event after the Option General
Expiration Date; and (ii) the portion of the Option that was not exercisable on
the date of such cessation shall be forfeited and become null and void
immediately upon such cessation.
(b)    If Optionee ceases to be an employee of the Company or a Subsidiary
Corporation due to Cause, all of the Option shall be forfeited and become null
and void immediately upon such cessation, whether or not then exercisable.
(c)    If Optionee ceases to be an employee of the Company or a Subsidiary
Corporation for any reason other than death, Disability, or Cause, and except as
provided in Section 4(b) above, (i) the portion of the Option that was
exercisable on the date of such cessation shall remain exercisable for, and
shall otherwise terminate and become null and void at the close of business at
the Company’s principal business office on the later of (x) the day that is
sixty (60) days after the date of such cessation, or (y) the day that is thirty
(30) after any blackout period(s) under the Company’s Insider Trading Compliance
Policy (as in effect from time to


4

--------------------------------------------------------------------------------





time) to the extent Optionee is then subject to any such blackout period(s), but
in no event after the Option General Expiration Date, and (ii) the portion of
the Option that was not exercisable on the date of such cessation shall be
forfeited and become null and void immediately upon such cessation.
(d)    Upon the death of Optionee prior to the expiration of the Option,
Optionee’s executors, administrators or any person or persons to whom the Option
may be transferred by will or by the laws of descent and distribution, shall
have the right, at any time prior to the termination of the Option to exercise
the Option with respect to the number of shares that Optionee would have been
entitled to exercise if he were still alive.
7.    Tax Withholding. To the extent that the receipt of the Option, this
Agreement or the Cover Sheet, the vesting of the Option or the exercise of the
Option results in income to Optionee for federal, state, local or foreign
income, employment or other tax purposes with respect to which the Company or
its subsidiaries or any Affiliate has a withholding obligation, Optionee shall
deliver to the Company at the time of such receipt, vesting or exercise, as the
case may be, such amount of money as the Company or its subsidiaries or any
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if Optionee fails to do so, the Company or its subsidiaries or
any Affiliate is authorized to withhold from the shares subject to the Option
(based on the Fair Market Value of such shares as of the date the amount of tax
to be withheld is determined) or from any cash or stock remuneration then or
thereafter payable to Optionee any tax required to be withheld by reason of such
taxable income, sufficient to satisfy the withholding obligation.
8.    Capital Adjustments and Reorganizations. The existence of the Option shall
not affect in any way the right or power of the Company or any company the stock
of which is awarded pursuant to this Agreement to make or authorize any
adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.
9.    Employment Relationship. For purposes of this Agreement, Optionee shall be
considered to be in the employment of the Company, any Subsidiary Corporation or
any Affiliates as long as Optionee has an employment relationship with the
Company, any Subsidiary Corporation or any Affiliates. The Committee shall
determine any questions as to whether and when there has been a termination of
such employment relationship, and the cause of such termination, under the Plan
and the Committee’s determination shall be final and binding on all persons.


5

--------------------------------------------------------------------------------





10.    Not an Employment Agreement. This Agreement is not an employment or
service agreement, and no provision of this Agreement shall be construed or
interpreted to create an employment or other service relationship between
Optionee and the Company, its subsidiaries or any of its Affiliates or guarantee
the right to remain employed by the Company, its subsidiaries or any of its
Affiliates, for any specified term or require the Company, its subsidiaries or
any Affiliate to employ Optionee for any period of time.
11.    No Rights As Stockholder. Optionee shall not have any rights as a
stockholder with respect to any Option Shares until the date of the issuance of
such shares following Optionee’s exercise of the Option pursuant to its terms
and conditions and payment of all amounts for and with respect to the shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date a certificate or certificates are issued for such shares or
an uncertificated book-entry representing such shares is made.
12.    Legend. Optionee consents to the placing on the certificate for any
Option Shares of an appropriate legend restricting resale or other transfer of
such shares except in accordance with the Securities Act of 1933 and all
applicable rules thereunder.
13.    Notices. Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telegram, telex, telecopy or similar facsimile
means, by certified or registered mail, return receipt requested, or by courier
or delivery service, addressed to the Company at the Company’s principal
business office address to the attention of the Company’s General Counsel and to
Optionee at Optionee’s residential address as it appears on the books and
records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth. Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.
14.    Amendment and Waiver. Except as otherwise provided herein or in the Plan
or as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed by the
Company and Optionee. Only a written instrument executed and delivered by the
party waiving compliance hereof shall waive any of the terms or conditions of
this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized director or officer of the Company
other than Optionee. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner effect the right to
enforce the same. No waiver by any party of any


6

--------------------------------------------------------------------------------





term or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.
15.    Dispute Resolution. In the event of any difference of opinion concerning
the meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee.
16.    Governing Law and Severability. The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The invalidity of any provision of this
Agreement shall not affect any other provision of this Agreement, which shall
remain in full force and effect.
17.    Transfer Restrictions. The Option Shares may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws or of any applicable requirements of any stock
exchange on which the Company’s shares of Stock may be listed. Optionee also
agrees (a) that the Company may refuse to cause the transfer of Option Shares to
be registered on the applicable stock transfer records if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law and (b) that the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the Option Shares.
18.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Option Shares in this Agreement does not create any contractual
right or other right to receive any Option Shares or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Optionee’s employment
with the Company.
19.    Successors and Assigns. This Agreement shall, except as herein stated to
the contrary, inure to the benefit of and bind the legal representatives,
successors and assigns of the parties hereto.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.


7

--------------------------------------------------------------------------------





21.    Option Transfer Prohibitions. The Option granted to Optionee under this
Agreement shall not be transferable or assignable by Optionee other than by will
or the laws of descent and distribution, and shall be exercisable during
Optionee’s lifetime only by him.
22.    Definitions. The words and phrases defined in this Section 21 shall have
the respective meanings set forth below throughout this Agreement, unless the
context in which any such word or phrase appears reasonably requires a broader,
narrower or different meaning.
(a)    "Cause" shall mean Optionee (i) committed a felony or a crime involving
moral turpitude or committed any other act or omission involving fraud,
embezzlement or any other act of dishonesty in the course of his employment by
the Company or an Affiliate which conduct damaged the Company or an Affiliate;
(ii) substantially and repeatedly failed to perform duties of the office held by
him or her as reasonably directed by the Company or an Affiliate; (iii)
committed gross negligence or willful misconduct with respect to the Company or
an Affiliate; (iv) committed a material breach of any employment agreement
between the Optionee and the Company or an Affiliate that is not cured within
ten (10) days after receipt of written notice thereof from the Company or the
Affiliate, as applicable; (v) failed, within ten (10) days after receipt by the
Optionee of written notice thereof from the Company or an Affiliate, to correct,
cease or otherwise alter any failure to comply with instructions or other action
or omission which the Board reasonably believes does or may materially or
adversely affect the Company’s or an Affiliate’s business or operations; (vi)
committed misconduct which is of such a serious or substantial nature that a
reasonable likelihood exists that such misconduct will materially injure the
reputation of the Company or an Affiliate; (vii) harassed or discriminated
against the Company’s or an Affiliate’s employees, customers or vendors in
violation of the Company’s policies with respect to such matters; (viii)
misappropriated funds or assets of the Company or an Affiliate for personal use
or willfully violated the Company policies or standards of business conduct as
determined in good faith by the Board; (ix) failed, due to some action or
inaction on the part of the Optionee, to have immigration status that permits
the Optionee to maintain full-time employment with the Company or an Affiliate
in the United States in compliance with all applicable immigration law; or (x)
disclosed trade secrets of the Company or an Affiliate.
(b)     “Disability” shall have the meaning ascribed to such term in the Plan,
as it may be amended from time to time.
(c)    “Good Reason” shall have the meaning ascribed to such term in the
Optionee’s employment agreement with the Company, or, if none, the Optionee’s
resignation from employment with the Company due to (i) a material diminution in
Optionee’s annual base salary, duties, authority or responsibilities or (ii)
relocation of the Optionee’s primary place of employment to a geographic area
more than fifty (50) miles from Optionee’s then-current


8

--------------------------------------------------------------------------------





primary place of employment, without the Optionee’s consent; provided that the
Optionee has given thirty (30) days advance written notice to the Company of the
initial existence of the condition described in (i) and/or (ii) and the Company
has not within such thirty (30) day period remedied the condition.
23.    Acceptance. Optionee agrees that by accepting this Agreement, Optionee
confirms that Optionee has read and understands the terms and provisions
thereof, and accepts the Option Shares subject to all of the terms and
conditions of the Plan and this Agreement. Optionee acknowledges that there may
be adverse tax consequences upon exercise of the Option Shares or disposition of
the underlying shares and that Optionee should consult a tax advisor prior to
such exercise or disposition.


9